     Case 1:18-cv-01047-PGG-RWL Document 89 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EIG ENERGY FUND XIV, L.P.,
EIG ENERGY FUND XIV-A, L.P.,
EIG ENERGY FUND XIV-B, L.P.,                                      ORDER
EIG ENERGY FUND XIV (CAYMAN), L.P.,
EIG ENERGY FUND XV, L.P.,                                   18 Civ. 1047 (PGG)
EIG ENERGY FUND XV-A, L.P.,
EIG ENERGY FUND XV-B, L.P., and
EIG ENERGY FUND XV (CAYMAN), L.P.,

                          Plaintiffs,

            - against -

KEPPEL OFFSHORE & MARINE LTD.,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The following schedule will apply to Plaintiffs’ motion for summary judgment

and Defendant’s cross-motion for summary judgment:

              1. Plaintiffs’ motion for summary judgment and Defendant’s cross-motion for

                  summary judgment are due on September 19, 2021;

              2. Opposition briefs to each of the motions are due on October 19, 2021; and

              3. Any replies are due on November 2, 2021.

Dated: New York, New York
       August 23, 2021
